Case 2:19-cv-03229-ARR-JO Document 12 Filed 07/26/19 Page 1 of 1 PageID #: 60



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                             x
RUPAL SHAH,
                                                             :   Case No. 19-CV-03229-ARR-JO
                           Plaintiff,

          -against-                                              DISCLOSURE OF
                                                                 CORPORATE INTERESTS
EBIX, INC., ROBIN RAINA, in his individual and                   PURSUANT TO RULE 7.1
professional capacities, DARREN JOSEPH, in his
individual and professional capacities, and ASH
SAWHNEY, in his individual and professional capacities,

                          Defendants.
                                                             x

        Pursuant to Federal Rules of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, Defendants state

defendant Ebix, Inc., a publicly-held corporation, does not have a parent corporation and that there

is no publicly-held corporation that owns 10% or more of its stock other than Blackrock, Inc. and

FMR, LLC (Fidelity Investments).

Dated: Uniondale, New York
       July 26, 2019

                                                      FARRELL FRITZ, P.C.


                                                 By: /s John P. McEntee
                                                     John P. McEntee
                                                     Attorneys for Defendants
                                                     400 RXR Plaza
                                                     Uniondale, New York 11556
                                                     (516) 227-0700




FF'8579852.1
